Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4, 7, 10 and 15 have been amended and entered. 
Response to Arguments
Applicant’s arguments, see Remarks pages 12 – 14 filed 03/07/2022 with respect to independent claims 1, 7 and 15 have been fully considered and are persuasive.  The previous rejections of 1, 7 and 15 have been withdrawn. 
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to expressly disclose or render obvious a radiation irradiation system comprising a radiation irradiation device, wherein the radiation irradiation system is a neutron capture therapy system and a treatment bed wherein the treatment bed comprises a mounting table on which the target to be irradiated is placed; a supporting portion for supporting the mounting table; and specifically a positioning assembly provided on the mounting table for positioning the target to be irradiated, wherein the positioning assembly is configured to be reused and comprises: a shielding body including polymer and radiation shielding material capable of shielding the radiation, the shielding material is neutron capture material, the neutron capture material is capable of shielding neutrons and is made of at least one of boron-containing compound or lithium-containing compound, and a sealing bag for 
With regards to claim 7, the prior art of record fails to expressly disclose or render obvious a radiation irradiation system comprising a radiation irradiation device for irradiating to a target; and specifically a positioning assembly for positioning the target, wherein the positioning assembly is configured to be reused and comprises: a shielding body comprising polymer and radiation shielding material capable of shielding the radiation, the shielding material is neutron capture material, the neutron capture material is capable of shielding neutrons and is made of at least one of boron-containing compound or lithium-containing compound-and a sealing bag for accommodating the shielding body, when the target to be irradiated is placed on the positioning assembly, the positioning assembly is recessed with a shape of the target at the position where the target is placed and forms a contour corresponding to the target to position the target to be irradiated, in combination with the rest of the claims.
With regards to claim 15, the prior art of record fails to expressly disclose or render obvious a radiation irradiation system comprising a radiation irradiation device, wherein the radiation irradiation system is a neutron capture therapy system, the radiation irradiation device is a neutron capture therapy device including a neutron source for generating a mixed radiation field including neutrons and photons, the shielding material is neutron capture material; a treatment bed for transporting a target to be irradiated to the radiation irradiation device for irradiation; and specifically a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884